          Case 1:19-cr-10081-IT Document 149 Filed 04/12/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

        Plaintiff,

 v.                                                           Case No. 1:19-cr-10081-IT

 GORDON ERNST,

        Defendant.




         JOINT MOTION TO CONTINUE HEARING AND FILING DEADLINE



       Defendant Gordon Ernst and the U.S. Attorney’s Office jointly move to continue the

hearing on Mr. Ernst’s Motion to Release Seized Funds, currently scheduled for April 24, 2019,

to a date convenient to the Court after May 24, 2019 and to continue the time for the U.S.

Attorney to file a written response to the motion, currently due on April 17th, to date seven (7)

days in advance of the hearing on the motion.
           Case 1:19-cr-10081-IT Document 149 Filed 04/12/19 Page 2 of 2




       As grounds for this Motion, the parties state that they have entered into discussions to

resolve the matter without Court intervention and need time to exchange information and finish

their negotiations.



Dated: April 12, 2019                        Respectfully submitted,

                                             GORDON ERNST

                                             By his attorney,

                                             /s/ Tracy A. Miner
                                             Tracy A. Miner (BBO No. 547137)
                                             Miner Orkand Siddall LLP
                                             470 Atlantic Ave, 4th Floor
                                             Boston, MA 02110
                                             Tel.: (617) 273-8421
                                             Fax: (617) 273-8004
                                             tminer@mosllp.com

                                             ANDREW LELLING
                                             UNITED STATES ATTORNEY


                                             By:/s/ Carol Head
                                             Carol Head, Assistant U.S. Attorney
                                             U.S. Attorney’s Office
                                             John J. Moakley Courthouse
                                             One Courthouse Way, Suite 9200
                                             Boston, MA 02210
                                             Tel. (617) 748-3100



                                CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was served by ECF on counsel for the
Government on April 12, 2019.

                                             /s/ Tracy A. Miner
                                             Tracy A. Miner
